DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021, has been entered.
Applicant amended claim 1.  No new matter is entered.  Claims 1, 6, 10 and 12-14 are pending before the Office for review.  Claims 2-5 and 11 remain withdrawn in response to the restriction requirement.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Itoyama et al. (U.S. Patent No. 6,066,796) in view of Funayama et al. (U.S. Publication No. 2013/0284234), Faludy (U.S. Patent No. 5,433,259) and Yokoyama et al. (U.S. Publication No. 2012/0031455).
claim 1, Examiner notes the statement “to be gripped upon attachment/detachment of the first connection member to/from the main body” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the gripping section.  Any gripping section meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
 Itoyama teaches a photoelectric conversion device (Figures 1A and 1C) comprising a thin panel-shaped photoelectric conversion module having a rectangular shape when viewed in a vertical direction (Figure 1A), a first connection member (interpreted to include 103 and 110) coupled to an outer edge of the photoelectric conversion at a joint, wherein the connection member is electrically connected to the photoelectric conversion module via the cable (103) and in-cable copper wire (110).  Figures 1A and 1C and Col. 3, Lines 8-19.  Itoyama further teaches a reinforcing member (104) coupled to a portion including the joint.  Figures 1A and 1C and Col. 3, Lines 8-19.  The reinforcing member, to a degree, physically reinforces the first connection member and the photoelectric conversion module because the reinforcing member surrounds the two, meaning it performs a physically protecting function.
Itoyama further teaches the first connection member has a thickness in a vertical direction that is greater than a thickness in a vertical direction of the photoelectric conversion module and less than a thickness in the vertical direction of the reinforcing member at the joint, wherein the cable (103) has a thickness in a vertical direction greater than a thickness in a vertical direction of the photoelectric conversion module and less than a thickness in the vertical direction of the reinforcing member at the joint.  Figure 1C.
Itoyama also teaches, as seen in Figure 1A, a width of the first connection member (103, 110) is less than a width of the reinforcing member (104), as measured in a direction 
Itoyama also teaches, as seen in Figure 8A, the thin panel-shaped photoelectric conversion module has a rectangular shape.  Figure 8A.
Itoyama is silent as to the thickness of the module.
However, Funayama, which deals with photoelectric conversion devices, teaches forming the module with a thickness between 0.2 mm and 1.8 mm allows for the use of the module as a roll screen.  Paragraph 51.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form Itoyama’s module within the thickness range taught by Funayama because doing so allows for the module to be used within a roll screen.
Modified Itoyama is additionally silent as to whether the first connection member is connected to a first main body.
However, Funayama teaches, as seen in Figure 3A, the photoelectric conversion module is electrically connected to a main body in the form of a storage battery via a connection member, wherein the main body is electrically connected to the photoelectric conversion module via the connection member.  Figure 3A and Paragraphs 203-205.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Itoyama with Funayama is the use of a known technique to improve a similar device in the same way.  Itoyama teaches a 
Modified Itoyama is silent as to whether the main body (storage battery) comprises a main body connection section that allows the first connection member to be mechanically and electrically connected to the main body within the meaning of the claimed invention.
However, Faludy, which deals with solar cell devices, teaches a solar cell device integrated into an awning, wherein the connection member of the solar cell device is provided with a connector (78) for mechanically and electrically attaching/detaching the connector to/from the storage battery.  Figures 4 and 10 and Col. 4, Lines 38-66.  Faludy teaches, as seen in Figure 9, the awning is stored in a rolled position.  Figure 9.  Faludy further teaches the connection member comprises a guide structure within the scope of the claimed invention in that the connector (78) has a structural arrangement that is complementary to its counterpart in the main body to facilitate attachment/detachment between the two.  Figures 4 and 10.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Itoyama, Funayama and Faludy, as combined above, is the use of a known technique to improve a similar device in the same way.  Itoyama and Funayama, as combined above, teach the device is connected to a main body storage battery via the connection member.  Faludy teaches it’s known in the art to make such connections attachable/detachable both electrically and mechanically.  Faludy specifically 
Modified Itoyama teaches the reinforcing member covers the joint but is silent as to whether it is rigid.
However, Yokoyama, which deals with solar cell modules, teaches a module provided with a covering member (Figure 2, 130) analogous to the reinforcing member (104), wherein the covering member is not flexible.  Figure 2 and Paragraph 33.  Yokoyama further teaches, the covering member (130) extends along the width of the photovoltaic module, wherein this extension provides ample surface area for gripping within the scope of the claimed invention.  Examiner further notes the gripping section is not defined to be a certain size or required to be gripped in any specific way, meaning any section of the reinforcing member that is of sufficient size to be held is a gripping section within the scope of the claimed invention.  Although Examiner acknowledges the figures in Yokoyama are not drawn to scale, even a miniature photovoltaic module could be gripped within the meaning of the claimed invention using surgical tweezers, for example, with the aid of magnification.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Itoyama, Funayama and Faludy, as combined above, with Yokoyama is the use of a known technique to improve a similar device in the same way.  Both modified Itoyama and Yokoyama teaches reinforcement members for the 
With respect to claim 6, Examiner notes the statement “capable of supplying electric power to an external device” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the connection member.  Any connection member meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Itoyama teaches the main body comprises a second connection mechanism capable of supplying electric power to an external device in the form of the two output terminals (130) from the main body section taught by Funayama.  Funayama, Figure 3A and Paragraph 204.  Modified Itoyama further teaches the connection member is a cable having a connector at a tip thereof, as taught by Faludy regarding the attachable/detachable configuration (Faludy, Figures 4 and 10) or as taught by Itoyama regarding the fixed connection (103 and 110 in Figure 1C).
With respect to claim 10, modified Itoyama teaches the first connection member has a connection mechanism composed of a guide (receptacle) and a connector (electric pin).  Faludy, Figures 4 and 10.
With respect to claims 12 and 13, modified Itoyama teaches, as seen in Figures 1A, 1B and 1C, the reinforcing member (104) contacts at least a part of each of the side faces (upper and lower) of the joint, wherein the side faces face the direction perpendicular to the direction in 
With respect to claim 14, modified Itoyama teaches part of the first connection member is embedded in the reinforcing member and another part of the first connection member is exposed from the reinforcing member, wherein cable (103) is embedded within the reinforcing member and also exposed from the reinforcing member (104).  Figure 1C.  Additionally, as per the MPEP, the design choice between a separate or integral design is obvious absent persuasive evidence the design is contrary to the understanding and expectations of the art.  MPEP 2144.04(V)(B) & (C) (internal citation omitted).  Therefore, the embedded requirement is also obvious as being a design choice.
(4)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues the art of record does not suggest a guide structure and a gripping section.  Examiner disagrees.  As noted above, these features are taught by the prior art.  Furthermore, with respect to the gripping section, Examiner notes this feature allows for a broad interpretation in that it is not limited to any particular size, meaning so long as the feature taught by the prior art can be reasonably grasped, it is a gripping section within the scope of the claimed invention.
More specifically, Applicant argues Itoyama fails to teach or suggest the first connection member is attached and detached from the main body.  Applicant’s argument is not persuasive.  As explained above, the prior art of record, specifically Funayama and Faludy, when combined with Itoyama, teach this feature of the claimed invention.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant next argues “it is not possible to attach/detach the cable 103 to/from the main body with gripping the alleged reinforcing member (fixing member 104) and displacing the photovoltaic element 102 toward the main body, as the cable 103 can be flexibly deformed.”  Remarks, Page 7.  Applicant’s argument is not entirely clear.  First, Examiner notes Itoyama’s reinforcing member is modified in view of Yokoyama.  Second, Applicant’s argument appears to rely on unclaimed features.  To the extent Applicant is arguing the disclosed and/or claimed invention has a different operation mechanism that that disclosed by Applicant’s understanding of the art of record and its application in the rejection, Applicant’s argument is not persuasive as it relies on unclaimed features and therefore does not clearly identify which aspect of the claimed invention is not taught by the prior art.
Applicant relies on paragraph [0046] of the claimed invention to further distinguish the gripping section of the reinforcing member over the prior art.  Applicant’s argument is not persuasive as it relies on unclaimed features.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759